Case: 14-20774       Document: 00513306884         Page: 1     Date Filed: 12/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                       No. 14-20774                       United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
DAVID ISRAEL SANCHEZ,                                                    December 14, 2015
                                                                            Lyle W. Cayce
               Plaintiff - Appellant                                             Clerk

v.

JOHN F. KERRY, United States Secretary of State; BENITA JONES-
BURNETT,

               Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-2084


Before DAVIS, BARKSDALE, and DENNIS, Circuit Judges.
PER CURIAM:*
       Primarily at issue is whether the Government must defer to a state
agency’s decision regarding an individual’s state of birth. In challenging the
dismissal of his claims seeking recognition of his Texas birth (thereby entitling
him to a United States passport), David Israel Sanchez claims: the Texas
Department of State Health Services’ (THD) decision to issue him a Texas birth



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-20774     Document: 00513306884      Page: 2    Date Filed: 12/14/2015



                                  No. 14-20774
certificate establishes that he was born in Brownsville, Texas; and, therefore, the
Government may not subsequently determine he was born elsewhere.                 He
maintains, inter alia, the Full Faith and Credit Clause, U.S. Const. art. IV, § 1,
and 28 U.S.C. §§ 1738–1739; and the Tenth and Fourteenth Amendments require
the United States Department of State (DOS) to give preclusive effect to THD’s
decision. AFFIRMED.
                                         I.
      Sanchez applied for a United States passport in 2005. He submitted with
his application a delayed Texas birth certificate, recorded by local registrar on 19
April 1988, showing he was born on 14 March 1988, in Brownsville, Texas, to
father Marcelino Sanchez and mother Elizabeth Reyes.          His application was
denied. In support of its denial, DOS noted, inter alia, that Sanchez’ Texas birth
certificate was filed by a “midwife . . . suspected of filing fraudulent Texas birth
records”; and, upon DOS’ request for verification, THD, pursuant to Texas state
law, denied issuance of a certified copy of his birth certificate. V.T.C.A. Health &
Safety Code §§ 191.057, 192.033. DOS’ denial letter stated that THD referred to
the existence of a Mexican birth record for Israel Sanchez Reyes on 19 October
1987 to father Marcelino Sanchez and mother Elizabeth Reyes Brito, in
Matamoros, Mexico, filed 21 October 1987. (Matamoros is directly across the
United States-Mexico border from Brownsville, linked by a bridge.) Evidence of
the Mexican birth record prompted THD to append an addendum to the Texas
birth certificate, which, under Texas law, allowed THD to refuse to issue a
certified copy of the Texas birth record to DOS. See §§ 191.057, 192.033.
      Sanchez contacted THD concerning the addendum and, pursuant to Texas
law, requested an evidentiary hearing. § 191.057. Six months later, following
THD’s telephonic hearing, THD ruled: the Mexican birth certificate was not
supported by a preponderance of the evidence and contained “inconsistencies”;
and, as a result, the addendum to Sanchez’ Texas birth certificate was to be
removed.
                                         2
    Case: 14-20774      Document: 00513306884      Page: 3    Date Filed: 12/14/2015



                                    No. 14-20774
      Sanchez applied for a passport a second time in February 2010. At DOS’
request, Sanchez provided supplementary documentation, including: THD’s order
and findings; a vaccination record and accompanying letter from the
administering doctor; and a letter from the lab in Brownsville, where Sanchez’
mother had prenatal lab work done one month before Sanchez’ claimed
Brownsville birthdate. In March 2011, DOS again denied Sanchez’ application,
due to his failure to prove, by a preponderance of the evidence, his United States
citizenship or nationality. 22 C.F.R. §§ 51.40, 51.41.
      That June, Sanchez filed a petition for a writ of mandamus under 28 U.S.C.
§ 1361, challenging the denial of his application and seeking a declaration he is a
United States national entitled to a passport. The district court granted DOS’
partial motion to dismiss six of Sanchez’ statutory claims, and all three of his
constitutional claims, for failure to state a claim, and for lack of subject matter
jurisdiction. Sanchez v. Clinton, No. CIV.A. H-11-2084, 2012 WL 208565 (S.D.
Tex. 24 Jan. 2012). This left pending his claim under 8 U.S.C. § 1503(a) (providing
action for person denied passport), and relief in the form of a declaratory
judgment that he is a United States citizen entitled to a passport. Id. at *10.
After a bench trial, the district court denied relief. Sanchez v. Kerry, No. 4:11-CV-
02084, 2014 WL 2932275 (S.D. Tex. 27 June 2014).
      Sanchez moved for a new trial based on newly discovered evidence: two
Mexican birth certificates, located directly before and after his birth certificate in
the record system (to which he had successfully objected at trial); and an
accompanying expert report distinguishing the two birth certificates from
Sanchez’ Mexican birth certificate. The court denied his motion for failure to
prove the evidence could not have been found earlier with due diligence, and
because the outcome would not have changed. Sanchez v. Kerry, No. CIV.A. H-
11-2084 (S.D. Tex. 26 Nov. 2014).




                                          3
    Case: 14-20774      Document: 00513306884       Page: 4    Date Filed: 12/14/2015



                                    No. 14-20774
                                          II.
      Sanchez challenges DOS’ denial of his passport application, and: the court’s
granting DOS’ partial motion to dismiss; parts of its findings of fact and
conclusions of law; its dismissal of his § 1503(a) claim; and its denial of his motion
for a new trial. Sanchez confirmed at oral argument he does not bring a claim
of derivative citizenship, and concedes his claims under the Administrative
Procedure Act, 5 U.S.C. § 704; 22 U.S.C. § 211a (authority to grant, issue, and
verify passports); and the Mandamus Act, 28 U.S.C. § 1361.
      Sanchez chiefly contends THD’s issuing his Texas birth certificate proves
he was born in Brownsville, and implicates the Full Faith and Credit Clause. U.S.
Const. art. IV, § 1. Along that line, he asserts the district court’s failure to defer
to THD’s decision shows the court applied a higher burden of proof than the proper
preponderance-of-the-evidence standard.         He avers Texas exercised its power
under the Tenth Amendment to determine his Texas birth certificate was
accurate, and the court, in concluding he was born in Mexico, erred in ruling on a
matter of exclusive state jurisdiction. Sanchez claims, therefore, because the
Fourteenth Amendment guarantees citizenship to persons born in the United
States, he is entitled to a United States passport.
      In support, Sanchez distinguishes from his case Bustamante-Barrera v.
Gonzales, on which the district court relied, as one that applied only to
naturalization proceedings, rather than to cases of citizenship by birth. 447 F.3d
388, 400 (5th Cir. 2006). He asserts the application of Bustamante in a factually
similar case, Garcia v. Kerry, 557 F. App’x 304 (5th Cir. 2014) (unpublished),
incorrectly resulted in the court’s failure to defer to Texas’ decision to issue Garcia
a Texas birth certificate.
      Additionally, Sanchez asserts the court’s ruling on his mother’s
citizenship—even though he concedes he withdrew his claim of derivative
citizenship—was “highly prejudicial”. He avers that, because he was not able to


                                          4
    Case: 14-20774     Document: 00513306884      Page: 5    Date Filed: 12/14/2015



                                  No. 14-20774
present evidence in her favor or contradict any evidence presented against her,
her Fifth Amendment due process right was violated.
      Furthermore, with regard to the court’s dismissing several claims for lack
of subject matter jurisdiction, Sanchez asserts the court determined § 1503
conferred that jurisdiction; therefore, § 1503 provided the independent source of
jurisdiction required to support claims under 28 U.S.C. §§ 2201 and 1651. He also
contends the Tenth and Fourteenth Amendments provide independent grounds
for those claims.
      Finally, Sanchez maintains the court erred in denying his motion for a new
trial. He asserts he could not have discovered the two Mexican birth records and
the expert report analyzing them before or during trial, and that he met the
requirements for newly discovered evidence. He claims he did not discover the
evidence until after trial when DOS provided him with it. Alternatively, he avers
his fingerprint on the birth certificate, a marker of authenticity cited by the
district court in its findings of fact and denial of his motion for a new trial, was
not established in the record.
                                        III.
      Having considered the briefs, the pertinent parts of the record, the oral
arguments here, and the applicable law, and essentially for the reasons stated
in the district court’s comprehensive and well-reasoned opinions dated 24
January 2012, 27 June 2014, and 26 November 2014, the judgment is
AFFIRMED.




                                         5